Title: To Thomas Jefferson from Joseph Croswell, 15 July 1803
From: Croswell, Joseph
To: Jefferson, Thomas


          
            
              Sir
            
            Plymouth, State of Massachusetts, July 15th, 1803
          
          I took the liberty to write You last Feby. but have reason to suppose the letter was not deliver’d at the post Office in Boston again I presume to enclose a production of mine, altho’ fully convinc’d the minutest faults cannot escape your notice, if nothing else is meritorious, You will observe a tincture of Republicanism, particularly in the latter part of the Epilogue, . . . where my aim was to render Honor where I really thought it was due, but if I might presume to point out a passage to attract your notice, it would be to the last part of Govr. Carvers last Speech, William the Conqueror divided the Lands in England amongst his favorites & the consequence is, nearly all their Farmers are now abject tenants and their unequal modes of raising a Revenue operate substantially like a Poll tax, this is the very source that produces frequent Wars, Famines, Roberies & continual Executions in that Country, these thoughts have cast a gloom over my mind especially when I reflect that “like Causes will produce like effects” which induces me thus freely to usher them into your presence.—The writer of this is a Widower of 60 years of age, Son to a Minister of Boston some years since deceas’d who was well known to Govr Adams & many other Gentlemen now living there, as a zealous advocate for the Liberties of our Country, my inclination prompted me to imbibe his principles & to write frequently in the Boston papers, I was also an evidence against the Soldiers who were try’d for the Masacre in Boston in 1770, moving to this Town just before our revolutionary War commenc’d & finding it divided between Whigs & Tories, my exertions were of some weight to turn the scale & till this time have occasionally continued to publish political pieces in favour of Liberty, there is no other person in this Town that has publish’d any thing of that nature, I am sure I can clear the Warren family, for I must have known it if they had & I think I may include the County. When our British Treaty appear’d I was much alarm’d & was the first promoter of a Town meeting when We protested against it & publish’d our doings, in consequence of my exertions I have suffer’d more persecution than all the Republicans in this County together, from the federalists who predominate here, they took the advantage of my losing a Vessell by the Baratry of the Master & of some other misfortunes to plot my ruin; it would require a volume to relate all the fraudulent measures they pursur’d & other conduct shocking to humanity when I had a sick family & lost my Wife & a Daughter who participated in my persecution, they finally effected their purpose so far that I have been, unavoidably oblig’d to diminish my small property yearly in supporting my self & Children til it is nearly all expended.
          Notwithstanding I have continued conscientiously inflexible in my principles, to the supprize of the Tories who have tamper’d with me in vain, the Warren family by their Riches & temporizing conduct were screen’d from the Storm & view’d my Ship wreck with complacency knowing that poverty in the judgment of an Ignorant world is an essential disqualification in a Candidate for any Office & that a rival to their Son would be put down by the Tories themselves—However near five Years ago, before it was generally known how much I had been reduced, many were determin’d to support me as a Candidate for a seat in Congress, my name was publish’d & circular letters were sent to many Towns in this district, recommending me, it was agreed that delegates from each town should meet at Abington previous to the choice. Genl Warren who is one of the most artfull politicians in this World, had the address to send two Men from this Town, one of them not remarkable for honesty & who was displeas’d with me for preventing his defrauding an Orphan as I was a Commissioner on settling the Estate, the other I plac’d some confidence in as he had sent several letters into the Country recommending me, but Genl Warren induc’d him to prove a traytor—their orders were to promote Mr Henry Warren if possible if not to set up a Man in a distant Town that was unknown & unfit—to depreciate my Abilities & to harp strongly on my poverty as a standing text, they had no orders to mention any kind of immorality as they were sure of not being credited—but with all their management, aided by Genl Warrens letters they could not set Mr H Warren up, for it appear’d evident to the meeting that he had acted the Federalist & then wore the black Cockade, it was expected they would nominate me but they would not break orders, consequently the meeting ended in confusion & the federal Candidate Mr Reed again obtaind his Election—At the last choice Genl Warren had influence enough to try his son Henry again, he had took out the Cockade & declar’d himself a Republican, but when it was recollected his being so lately a federalist his signing the Plymouth address to Mr Adams, approving of every part of his administration & promising support &c, also his celebrating all his birth days while in office, at one of which He & the whole Company at Boston appeard by agrement in new suits to do The more honor to their patrons, these things operated to his disadvantage with those who disaprove the conduct of the Batt in the fable and Mr Mitchell a moderate federalist easily obtain’d his Election. Genl Warren was anxious to obtain the post office for his Son James & imploy’d the beforemention’d Delegates to assure Mr Goodwin who is also a moderate Federalist & succeeded in the attempt, soon after their wishes were compleatly crown’d by Henry’s being invested with the Custom house, Emediately the thin veil of Republicanism was thrown off, a Mr Crandon a Noted Fed who had threatned the Whigs with transportation was appointed Searcher & Gauger   another Fed appointed to Measure Salt—my name was mention’d for one of those very small offices, but invain—
          One of the sd Delegates that betray’d me was incouraged by them to set up for a seat in our State legislature, but as they Had no further service for him, they used their influence for a Mr Dunbar a federal Lawyer who was chosen—I have labour’d in the Republican vinyard most of my life & my reward has been, loss of property—This man that appears at the 11th hour has the fatted Calf!. The profits of the Custom house are suppos’d to net 2000 Doll ⅌ ann—a sum enormous in this small Town, where living is cheap, one third would be esteem’d an ample compensation by Men equally Capable, if a port of Entry was Establish’d at Duxborough, which is 9 Miles north to include Marshfield 15 miles N also Scituate 21 Miles North it would reduce the profits of this office one third & afford a comfortable support for a Collector—
          Sr. I should not wish to have this communication made known it might create animosity which never serves to elucidate facts, Every unbiased intelegent person here I believe would confirm every part of this naration to any private Gentleman that might enquire & would further add that the writer of this hath always preserv’d a character for strict integrity I hope Sr you will pardon this bold intrusion & as an incentive it is not probable I shall ever again trespass on your patience.
          with real Esteem of your patriotism & abilities I am with due defference yr Humble Servt
          
            
              Joseph Croswell
            
          
          
            PS having mention’d my writing in the Newspapers shall instance only two pieces out of many—1st an Ode on the 4th March 1801. in the Boston Chronicle & sung in this Town on sd day. begining—
            Behold fair freedoms Banners rise
            Adding new lustre to the skies
            The Standard fix’d with care & toil
            On Monticello’s fruitfull soil—7 or 8 Verses
            The other stiled “the Mammoth Cheese” wrote in Hudibrastic verse in the Chronicle of July 8, 1802. This was design’d to check the nonsense of the Federalists on this subject & to turn the ridicule upon themselves & I think it had that effect
            Assist me Muse while I rehearse
            A curious tale in humble verse
            Built on such facts as Tories tell
            In Federalist & Centinel—this is something lengthy & satirical
          
        